J-S41038-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :   IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                   Appellee             :
                                        :
                    v.                  :
                                        :
BRAXTON ROBERT BECKER,                  :
                                        :
                   Appellant            : No. 1841 MDA 2019

        Appeal from the Judgment of Sentence Entered August 21, 2019
                 in the Court of Common Pleas of Centre County
            Criminal Division, at No(s): CP-14-CR-0001893-2018.

BEFORE:       KUNSELMAN, J., McLAUGHLIN, J. and STRASSBURGER, J.*

MEMORANDUM BY KUNSELMAN, J.:                        FILED APRIL 21, 2021

        Braxton Robert Becker appeals from judgment of sentence1 imposed

after a jury found him guilty of hindering apprehension or prosecution.2 We

affirm.

        We derive the following facts from the record. Becker’s charges stem

from the deletion of video footage from his fraternity house’s surveillance

system during a police investigation into the death of one of the fraternity’s

potential new members, Timothy Piazza.

1  We note that Becker purported to appeal from the October 8, 2019 order
denying his post-sentence motions. “In a criminal action, appeal properly
lies from the judgment of sentence made final by the denial of post-sentence
motions.” Commonwealth v. Shamberger, 788 A.2d 408, 410 n.2 (Pa.
Super. 2001) (en banc) (citation omitted). We have corrected the caption
accordingly.

2
    18 Pa.C.S.A. § 5105(a)(3).



*Retired Senior Judge assigned to the Superior Court.
J-S41038-20


      By way of background, Becker was a member of the Beta Theta Pi

fraternity on the campus of Pennsylvania State University in State College,

Pennsylvania.

      In February 2017, Becker served on the fraternity’s executive board as

its house manager. In that role, he was responsible for the fraternity house’s

video surveillance system and was the only fraternity member who knew

how the system operated. The surveillance system was comprised of sixteen

cameras and two digital video recorder (DVR) boxes, DVR-1 and DVR-2.

Relevant to this appeal, the system included cameras in the house’s

basement.

      On Thursday, February 2, 2017, the fraternity held a party at its house

for potential new members consisting of, inter alia, a drinking obstacle

course, where fraternity members directed potential new members to drink

excessive amounts of alcohol in short periods of time at different drinking

stations. During the party, Piazza, who was 19 years old, was a potential

new member, and participated in the drinking obstacle course, became

severely intoxicated. At approximately 11:20 p.m., Piazza fell down the

fraternity house’s basement stairs, sustaining serious injuries. The fraternity

house’s surveillance system recorded portions of the party.

      The next morning, just before 11:00 a.m., on Friday, February 3,

2017, a State College police officer responded to a 911 call at the fraternity

house. The officer found Piazza unconscious on a couch. Fraternity members


                                     -2-
J-S41038-20

told the officer that Piazza had fallen down the basement stairs the previous

night. Piazza was transported by ambulance to a medical center.

     At about 2:00 p.m. the same day, February 3, 2017, Detective Craig

Ripka and Lieutenant Keith Robb of the State College Police Department

visited the fraternity house to investigate Piazza’s injury. Fraternity

members told them about the party and Piazza’s fall. The officers

immediately observed video cameras in rooms of the house and asked for

assistance in acquiring video footage of Piazza’s fall. The fraternity’s

president, Brendan Young, directed the officers to Becker.

     Becker agreed to obtain the video footage and said he would contact

them when he had it ready. After about two hours at the house, Detective

Ripka and Lieutenant Robb returned to the police station. Less than an hour

later, Becker notified them the video footage was ready and Detective Ripka

returned to pick it up. Becker provided him with two video clips on a thumb

drive. Upon viewing the clips at the police station that evening, Detective

Ripka discovered that neither video clip related to what police had

requested.

     Both clips were from earlier in the day on Friday, February 3, 2017,

the first from 7:00 to 7:15 a.m., and the second from 9:29 to 9:35 a.m. In

both clips, the camera angles captured the upstairs areas of the house and

Piazza’s condition the morning after his fall, but they did not show the party

or Piazza’s fall. Before leaving work that evening, Detective Ripka contacted


                                    -3-
J-S41038-20

Becker to request additional video footage. Becker agreed and told Detective

Ripka to contact him on Monday, February 6, 2017, to arrange pickup of the

requested video on Monday afternoon.

     Meanwhile,    throughout   the   day   on   February   3,   2017,   Becker

exchanged text messages with his fraternity members, expressing his

willingness to delete the fraternity house’s video surveillance footage and to

lie about its existence. At 12:42 p.m. on Friday, February 3, 2017, the

fraternity’s treasurer, Adam Mengden, sent Becker the following text

message, “Erasing the cameras could be the look as look [sic] as long as no

one found out[.]” N.T., 5/28/2019, at 247, Exh. 48. A few minutes later at

12:46 p.m., Becker responded, “I think the exact same thing[.]” Id. at 248,

Exh. 48.

     Seconds later, Becker texted Mengden again. This time, he referenced

a service call for the video surveillance system he had arranged a few days

before the party. A technician had just serviced the surveillance equipment

at the house on January 30, 2017, and confirmed the system was

operational. Becker’s text to Mengden read, “The guy [service technician]

told me to check them in like a few days to make sure they were recording.

I could say I checked and they weren’t and just turned them on[.]” Id.

Around the same time, Becker discussed deleting the video footage in a




                                      -4-
J-S41038-20

Microsoft GroupMe3 messaging application he shared with the fraternity’s

executive board members. At 12:39 p.m. on February 3, 2017, Becker

stated to the group, “We just got the cameras fixed … so that’s not good if

they’re looking into what happened[.]” N.T., 5/28/2019, at 256, Exh. 49

(ellipsis in original). He added a few seconds later, “I could see if I could

erase last night and say they didn’t start recording till today. The entire

obstical [sic] course is recorded on there probably if the house board is

looking[.]” Id.

      Later that same day, Becker and Daniel Casey, the fraternity’s

administrative vice president and pledge master, exchanged text messages

regarding the two video clips Becker had provided to police. At 5:31 p.m. on

February 3, 2017, Casey sent Becker the following text messages, “What

times did [police] take tape of[?]” and “Like is the obstacle course in it?”

N.T., 5/28/2019, at 225-27, Exh. 37 at 62-63. One minute later, Becker

responded, “Nah. They took tapes from 7 and 930 am[.]” Id. Casey quickly

replied, “Fuck yes[.]” Id. Seconds later, Appellant sent Casey two

messages: “We should be good” and “On that front at least[.]” Id.

      The next day, Saturday, February 4, 2017, Piazza died from his

injuries.




3 “GroupMe is an Internet-based application that allows a user to create a
group and add other users. Each member of the group can then send text
communications to the entire group.” N.T., 5/28/2017, at 250-51.

                                    -5-
J-S41038-20

      The morning of Monday, February 6, 2017, Detective Ripka and Officer

Adam Salyards, a community relations officer with the State College Police

Department, returned to the fraternity house to ask for additional video

footage. Becker agreed and took Detective Ripka and Officer Salyards to a

small audiovisual (AV) closet on the third floor of the house, which housed

the video surveillance equipment. At 10:29 a.m., Becker unlocked the closet

door using his key. Detective Ripka and Officer Salyards asked Becker to

provide video footage from all sixteen cameras in the house from 8:00 p.m.

on February 2, 2017, to 11:45 a.m. on February 3, 2017, which would

include the time from before Piazza’s fall to when he was transported to the

hospital.

      Becker immediately sat at the console in the AV closet and began

downloading video footage from DVR-1 and DVR-2 using a remote control.

Becker had sole possession and control over the video surveillance

equipment and remote control for more than thirty minutes, from about

10:30 a.m. to just after 11:00 a.m. Detective Ripka noted that Becker had

“a   very   good   understanding   and   working   knowledge   of   the   [video

surveillance] system,” did not need to consult an instruction manual, knew

how many days the recorded video footage is retained before being

overwritten, and knew the number of minutes of discrepancy between real

time and the time-stamp on the video footage. N.T. 5/28/19 Id. at 81.




                                     -6-
J-S41038-20

      Shortly after 11:00 a.m., Lieutenant Robb arrived with an information

technology (IT) specialist from the Borough of State College to assist with

the download. After several hours of downloading, police realized it would

take several days to download the requested video footage; thus, the IT

specialist removed the equipment and police brought it to the police station

to finish the download. The IT department put a working copy of the

February 2-3, 2017 video footage on a terabyte hard drive for detectives to

use in their investigation since viewing footage directly from the video

equipment was too slow. The DVR boxes were placed in the evidence room.

At this time, police did not question why the February 2-3, 2017 video

footage did not contain anything from the basement because fraternity

members told them that the basement cameras were not working at the

time of the party.

      However, several months later, in July 2017, as part of a separate

investigation by the State College Police Department involving a different

incident at the same fraternity, police discovered that the video surveillance

system captured video footage from the fraternity’s basement on dates

other than those relevant to the investigation into Piazza’s fall on February

2, 2017. At this point, police discovered that there was no video footage of

the basement prior to 10:39 a.m. on February 6, 2017, despite the

existence of basement video footage on other dates and times.




                                    -7-
J-S41038-20

      Based on this discovery, the State College Police Department sent the

two DVR boxes to the Federal Bureau of Investigation (FBI) to be analyzed

forensically.

      At trial, the Commonwealth presented the testimony of an expert in

digital forensic analysis, who had determined at the Philadelphia Regional

Computer Forensics Laboratory that the video footage captured prior to

Monday, February 6, 2017, had been deleted from DVR-2. According to DVR-

2’s system log, the deletion occurred at 10:39 a.m. on February 6, 2017,

which was during the time that only Becker was seated at the equipment

console purportedly downloading video footage for Detective Ripka and

Officer Salyards. While Becker was sitting at and operating the DVR boxes in

the AV closet, Detective Ripka and Officer Salyards testified they were not

watching him every second. They were standing either in the AV closet or its

vicinity while Becker was seated at the console in the closet, but Detective

Ripka and Officer Salyards were also tending to other tasks, such as

completing consent forms, talking with other fraternity members, and

making phone calls. DVR-2’s system log reflected that the user had selected

the “Clear All Data” event, deleting all of the video that had been recorded

on the hard drive. The expert was able to recover the deleted video footage

from DVR-2. However, due to physical damage to its hard drive, no video

footage could be recovered from DVR-1 at either the Philadelphia laboratory




                                   -8-
J-S41038-20

or the FBI laboratory in Quantico, Virginia, where it had been sent for further

analysis.

      The Commonwealth also presented an expert in Speco Technologies

products, the manufacturer of the two DVR boxes, who testified regarding

the “Clear All Data” option. She explained the “Clear All Data” selection on

DVR-2 on February 6, 2017 was a manual deletion by someone using a

remote control or mouse while seated at the physical DVR machine. The

expert further testified that, while using the remote control, the “Clear All

Data” event could be completed in less than thirty seconds.

      Based on the foregoing, Becker was charged with tampering with or

fabricating physical evidence (tampering); obstructing the administration of

law   or     other   governmental    function    (obstructing);   and    hindering

apprehension or prosecution (hindering). After a three-day jury trial held

May 28-30, 2019, the jury found Becker guilty of hindering, and not guilty of

the two other aforesaid charges. On August 21, 2019, Becker was sentenced

to two years of probation, 100 hours of community service, and a $5,000

fine. Appellant timely filed three post-sentence motions for judgment of

acquittal,   to   vacate   and/or   reconsider   the   fine   imposed,   and   for




                                      -9-
J-S41038-20

cquittal/arrest of judgment. The trial court denied the post-sentence motions

following a hearing. This timely-filed appeal followed.4

      On appeal, Beckert presents two issues for our review.

      I.    Whether the trial court should have granted Appellant’s
            motion for judgment of acquittal for obstruction of justice
            when the jury found [Appellant] not guilty of tampering
            with evidence, deleting a video, which is the basis of the
            obstruction of justice charge.[5]

      II.   Whether the verdict is against the weight of the evidence.

Becker’s Brief at 5 (capitalization altered; suggested answers omitted).

      In his first issue, Becker contends the trial court erred when it denied

his motion for judgment of acquittal of hindering. Appellant’s Brief at 11-16.

We consider this issue mindful of the following.

      A motion for judgment of acquittal challenges the sufficiency of
      the evidence to sustain a conviction on a particular charge, and
      is granted only in cases in which the Commonwealth has failed
      to carry its burden regarding that charge.

      The standard of review for claims of insufficient evidence is well-
      settled. With respect to such claims, we consider the evidence in
      the light most favorable to the Commonwealth as verdict winner.
      In that light, we decide if the evidence and all reasonable
      inferences from that evidence are sufficient to establish the
      elements of the offense beyond a reasonable doubt. We keep in

4 Becker complied with Pa.R.A.P. 1925(b). In lieu of a Pa.R.A.P. 1925(a)
opinion, the trial court referred us to its October 8, 2019 opinion and order
denying Becker’s post-sentence motions.

5 It appears Becker mistakenly worded this issue in both his statement of
questions and Rule 1925(b) statement. Becker was found guilty of hindering
and not guilty of obstructing. We presume Becker challenges his hindering
conviction, as that is what he argued in his post-sentence motion and the
argument section of his brief.

                                     - 10 -
J-S41038-20


        mind that it was for the trier of fact to determine the weight of
        the evidence and the credibility of witnesses. The jury was free
        to believe all, part or none of the evidence. This Court may not
        weigh the evidence or substitute its judgment for that of the
        factfinder.

Commonwealth v. Devries, 112 A.3d 663, 667 (Pa. Super. 2015)

(citations omitted). “This standard is equally applicable to cases where the

evidence is circumstantial rather than direct so long as the combination of

the evidence links the accused to the crime beyond a reasonable doubt.”

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014).

        The hindering statute provides in relevant part as follows.

        (a) Offense defined.—A person commits an offense if, with
        intent to hinder the apprehension, prosecution, conviction or
        punishment of another for crime …, he:

              (3) conceals or destroys evidence of the crime, or tampers
              with a witness, informant, document or other source of
              information, regardless of its admissibility in evidence[.]

18 Pa.C.S. § 5105(a)(3) (some emphasis added).

        Becker argues his hindering conviction should be overturned because

the jury acquitted him of tampering.6 Becker’s Brief at 12. Becker maintains



6   The tampering statute provides in relevant part as follows.

        A person commits a misdemeanor of the second degree if,
        believing that an official proceeding or investigation is pending or
        about to be instituted, he:

              (1) alters, destroys, conceals or removes any record,
              document or thing with intent to impair its verity or
              availability in such proceeding or investigation[.]

(Footnote Continued Next Page)

                                       - 11 -
J-S41038-20

that because tampering is a statutory element of hindering, and he was

acquitted of tampering, he must also be acquitted of hindering. Id.

      By its plain language, however, tampering is only one alternative

element of the hindering statute as evidenced by the use of the word “or” in

subsection (a)(3). Acquittal of tampering does not preclude the jury from

finding Becker concealed or destroyed evidence under the hindering statute.

      As detailed above, the jury heard testimony from two detectives

assigned    to   the      investigation,         two      police   officers   involved   in   the

investigation, an FBI expert in digital forensic analysis who recovered some

of the deleted video footage, a different expert who explained the “Clear All

Data” function, and the technician who serviced and confirmed the video

surveillance equipment was working properly days before Piazza’s fall.

      In addition, the Commonwealth presented evidence of, inter alia, text

messages of Becker discussing deleting the video footage on the same day

he knew police were investigating Piazza’s fall; photographs of Becker

unlocking the AV closet and sitting at the equipment console with the DVR

remote in his hand just minutes before the deletion occurred; the system log

of DVR-2 showing the “Clear All Data” entry at 10:39 a.m. on February 6,

2017, a time when Becker was the only person seated at the console and

police were not continuously observing him; expert testimony that the


(Footnote Continued)   _______________________

18 Pa.C.S. § 4910(1).



                                                 - 12 -
J-S41038-20

manual deletion could take less than 30 seconds; and the deleted video

footage that was recovered by the FBI. This evidence was sufficient to allow

the jury to conclude that Becker wanted and was willing to delete the video

footage and lie about its existence, that Becker had the ability and

opportunity to do so, and that the video was actually deleted.

     The combination of the evidence links Becker beyond a reasonable

doubt as the one who deleted surveillance video footage of the dates and

times requested by police in connection with their investigation into Piazza’s

injuries and death. Accordingly, we conclude the evidence and all reasonable

inferences   therefrom,   viewed   in   the   light   most   favorable   to   the

Commonwealth, were sufficient to establish the elements of hindering

beyond a reasonable doubt.

     Nonetheless, on appeal Becker relies on three cases to support his

argument that his acquittal of the tampering offense means he must also be

acquitted of the hindering offense: Commonwealth v. Reed, 9 A.3d 1138

(Pa. 2010), Commonwealth v. Magliocco, 883 A.2d 479 (Pa. 2005), and

Commonwealth v. Baker-Myers, 210 A.3d 1093 (Pa. Super. 2019) (en

banc). Appellant’s Brief at 12-18. The trial court found Appellant’s reliance

on the cases misplaced. Opinion and Order on Defendant’s Post-Sentence

Motions, 10/8/2019, at 2.

     Upon review, we agree that the cases upon which Becker relies are

inapposite. None of the cases involved the crimes herein. The plain language


                                    - 13 -
J-S41038-20

of the criminal statutes at issue in Reed, Magliocco, and Baker-Myers

each specifically stated that the grading or an element of the offense was

contingent upon the commission of an underlying predicate offense

specifically referenced within the Crimes Code, 18 Pa.C.S.A. §§ 101-9546. In

contrast, tampering is not a predicate offense of hindering. Moreover, the

hindering statute does not, by its express terms, contain any predicate

offense as an element of the crime.

      Our Supreme Court has made clear that Magliocco “was grounded in

the delineation of the elements of ethnic intimidation set forth in the text of

that statute.” Commonwealth v. Miller, 35 A.3d 1206, 1212-13 (Pa. 2012)

(reaffirming   “the   long-standing    and     well-established   principle   that

consistency in a verdict is not required” and holding inconsistent jury

verdicts of guilt on second-degree murder charge but acquittal on the

predicate felony of robbery did not require vacatur of second-degree murder

conviction). As our Supreme Court noted, “Magliocco and Reed are

distinguished by the plain text of their particular governing statutes, which

controlled our disposition of those cases, but are not generally applicable to

other offenses.” Miller, 35 A.3d at 1213. The same holds true for the statute

at issue in Baker-Myers. Accordingly, we disagree with Becker that these

cases afford him relief.

      Insofar as Becker argues that the trial court should have granted his

motion for judgment of acquittal based on inconsistent verdicts, “[i]t is well-


                                      - 14 -
J-S41038-20

settled that inconsistent verdicts are permissible in this Commonwealth.”

Commonwealth v. Barnes, 167 A.3d 110, 120 (Pa. Super. 2017) (en

banc) (citation omitted).

      We note first that inconsistent verdicts, while often perplexing,
      are not considered mistakes and do not constitute a basis for
      reversal. Consistency in verdicts in criminal cases is not
      necessary. When an acquittal on one count in an indictment is
      inconsistent with a conviction on a second count, the court looks
      upon the acquittal as no more than the jury’s assumption of a
      power which they had no right to exercise, but to which they
      were disposed through lenity. Thus, this Court will not disturb
      guilty verdicts on the basis of apparent inconsistencies as long
      as there is evidence to support the verdict. The rule that
      inconsistent verdicts do not constitute reversible error applies
      even where the acquitted offense is a lesser included offense of
      the charge for which a defendant is found guilty.

Id. (quoting Commonwealth v. Petteway, 847 A.2d 713, 718 (Pa. Super.

2004)).

      As our Supreme Court noted in Miller, “[w]hile recognizing that the

jury’s verdict appears to be inconsistent, we refuse to inquire into or

speculate upon the nature of the jury’s deliberations or the rationale behind

the jury’s decision. Whether the jury’s verdict was the result of mistake,

compromise, lenity, or any other fact is not a question” for this Court to

review. 35 A.3d at 1213 (citations omitted). Accordingly, having determined

there is sufficient evidence to support the verdict, we will not disturb

Becker’s hindering conviction on this basis.




                                    - 15 -
J-S41038-20

        Turning to Becker’s challenge to the weight of the evidence, the trial

court must use the following standard in assessing a weight-of-the-evidence

claim.

        A motion for a new trial based on a claim that the verdict is
        against the weight of the evidence is addressed to the discretion
        of the trial court. A new trial should not be granted because of a
        mere conflict in the testimony or because the judge on the same
        facts would have arrived at a different conclusion. Rather, the
        role of the trial judge is to determine that notwithstanding all the
        facts, certain facts are so clearly of greater weight that to ignore
        them or to give them equal weight with all the facts is to deny
        justice. It has often been stated that a new trial should be
        awarded when the jury’s verdict is so contrary to the evidence as
        to shock one’s sense of justice and the award of a new trial is
        imperative so that right may be given another opportunity to
        prevail.

Commonwealth v. Izurieta, 171 A.3d 803, 809 (Pa. Super. 2017) (citation

omitted).

        On appeal, we evaluate the trial court’s ruling with the following in

mind.

        Appellate review of a weight claim is a review of the exercise of
        discretion, not of the underlying question of whether the verdict
        is against the weight of the evidence. Because the trial judge has
        had the opportunity to hear and see the evidence presented, an
        appellate court will give the gravest consideration to the findings
        and reasons advanced by the trial judge when reviewing a trial
        court’s determination that the verdict is against the weight of the
        evidence. One of the least assailable reasons for granting or
        denying a new trial is the lower court’s conviction that the
        verdict was or was not against the weight of the evidence and
        that a new trial should be granted in the interest of justice.

Commonwealth v. Beatty, 227 A.3d 1277, 1285-86 (Pa. Super. 2020)

(citations omitted).


                                       - 16 -
J-S41038-20

      Before we address the merits of Becker’s weight claim, we must

determine whether Becker has preserved it for our review. Commonwealth

v. Rivera, 238 A.3d 482, 495 (Pa. Super. 2020).

      In his post-sentence motions, Becker’s entire weight-of-the-evidence

claim consisted of the following sentence: “The verdict is contrary to the

weight of the evidence in that the evidence preponderates sufficiently

against the verdicts to [sic] that a serious miscarriage of justice has resulted

with respect to the conviction.” Post-Sentence Motion, 9/3/2019, at ¶ 21. At

the October 3, 2019 hearing, Becker did not make any argument relating to

his weight claim. See generally, N.T., 10/3/2019. In his Rule 1925(b)

statement, Becker raised a combined, boilerplate sufficiency and weight

claim: “Whether the verdict is against the weight and sufficiency of the

evidence.” Rule 1925(b) Statement, 11/26/2019, at ¶ 3.

      Improper preservation of a challenge to the weight of the evidence

before the trial court renders the challenge waived on appeal.

      A weight of the evidence claim must be preserved either in a
      post-sentence motion, by a written motion before sentencing, or
      orally prior to sentencing. Pa.R.Crim.P. 607. Failure to properly
      preserve the claim will result in waiver, even if the trial court
      addresses the issue in its opinion.

      A boilerplate motion, either that “the evidence was insufficient to
      support the verdict,” or that “the verdict was against the weight
      of the evidence,” is not a precise statement of issues and
      grounds relied upon. Such assignments of error not only do not
      foster but discourage alert and zealous advocacy, for anyone
      may make them without giving thought to what the issues really
      are.


                                     - 17 -
J-S41038-20

Rivera, 238 A.3d at 497 (some citations, quotation marks, and brackets

omitted; some capitalization altered). Thus,

      a post-verdict motion, either that “the evidence was insufficient
      to support the verdict,” or that “the verdict was against the
      weight of the evidence,” will preserve no issue for appellate
      review unless the motion goes on to specify in what respect the
      evidence was insufficient, or why the verdict was against the
      weight of the evidence.

Id. (citation omitted).

      Instantly, we conclude the single, conclusory, and boilerplate sentence

in Becker’s post-sentence motion, which failed to specify why the verdict

was against the weight of the evidence, is inadequate to preserve Becker’s

weight claim on appeal. See id.

      For the foregoing reasons, Becker is not entitled to relief on his claims

and we affirm his judgment of sentence.

      Judgment of sentence affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 04/21/2021


                                    - 18 -